Title: From James Madison to James Machir, 23 February 1807
From: Madison, James
To: Machir, James



Sir.
Department of State, Feb. 23d. 1807.

In answer to your letter of the 4th. inst., I have to state that a patent for 1000 acres, issued to Samuel Haws, appears to have been delivered to Anthony New Esqr., but whether it is that to which you refer is uncertain.  With respect to the papers lodged for patents in the name of Fenn, the claim of assignments is imperfect, there being none from Smith to Marshall, and that from Fenn to Smith is so defective as to be of very doubtful effect.  Fenn has moreover, since given a power of Attorney to Mr. L. G: Martin to obtain patents on the same survey’s.  I am &c.

James Madison.

